Tomlinson, Justice
(dissenting).
By the provisions of the statute under attack in this case the residents of certain districts of Gibson County are rendered immune from suit in a transitory action in the Law Court at Humboldt in Gibson County, and the residents of the remaining districts of Gibson County are rendered immune from suit in a transitory action in the Circuit Court at Trenton.
Under the provisions of Code Section 8640, which is a general law, “In all transitory actions, the right of action follows the person of the defendant”. Hence, under this general law all residents of the State of Tennessee from Carter to Shelby may be sued in a transitory action in either of the aforementioned Courts in Gibson County provided service may be had upon them there unless, under some particular facts, such suit is prohibited by some general law applicable to all residents of Tennessee.
Prom that above said it is clear that the residents of Gibson County are by the statute in question granted an immunity which by the general law is withheld from every other resident of the State of Tennessee. Residents “may be classified under article 11, § 8, of the constitution, when the object of the legislature is to confer upon them certain rights, privileges, immunities, or exemptions not enjoyed by the community at large ’ ’. Stratton Claimants v. Morris Claimants, 89 Tenn. 497, 522, 15 S. W. 87, 92, 12 L. R. A. 70. Therefore, the constitutionality of the act in question must be tested by the provisions of Article XI, Section 8 of our Constitution.
“If the classification is made under article 11, § 8, of the constitution, for the purpose of conferring upon a class the benefit of some special right, privilege, immunity, or exemption, there must be some good and valid *439reason why that particular class should alone be the recipient of the benefit”. Stratton Claimants v. Morris Claimants, supra, 89 Tenn. at page 534, 15 S. W. at page 95.
For this very clear discrimination made by the statute under consideration, I am unable to think of any basis which appeals in the slightest degree to my sense of reasoning. Nor is any basis for this discrimination suggested other than that (1) the act under attack localizes the action and (2) the discrimination is authorized by Code Section 8640 (the general law) in its closing expression, wherein it says “unless otherwise expressly provided”. It was likewise suggested in the argument in support of the validity of this statute that it has been acquiesced in since its enactment in 1867.
It seems to me that the word “localize” does not eliminate the still glaring fact that the residents of Gibson County have been immunized from suit in a Court in which all other residents of the State of Tennessee may be sued under the provisions of the general law carried in Code Section 8640.
To say that such a localization removes the statute from the prohibition of Article XI,-Section 8 is, in my opinion, only to beg the question. That question is whether there is any reasonable basis for such discrimination between the residents of Tennessee in so localizing the action.
I cannot think that the General Assembly in enacting Code Section 8640 had it in mind by the use of the expression “unless otherwise expressly provided” to authorize any future General Assembly to arbitrarily discriminate between the residents of Gibson County, on the one hand, and all the remaining residents of Tennessee, on the other hand, by granting to the residents of Gibson County an *440immunity withheld from all other residents of Tennessee. But regardless of such intent, it was beyond the power of the General Assembly to authorize the future enactment of a statute contravening the organic law by arbitrarily granting to the residents of Gibson County an immunity withheld by the general law from all other residents of the State.
At the time of the enactment in 1867 of the statute in question here Article XI, Section 7 of the 1834 Constitution prohibited the immunity attempted to be granted by the 1867 Act. “It is a matter of legislative and judicial history, that sec. [7] of Art. XI of the Constitution of 1834, was intended to operate as a check upon that species of private legislation which conferred special privileges and benefits on individuals, which were not enjoyed by all the citizens of the State”. Chadwell and Others, ex parte, 62 Tenn. 98, 102. This restraint was, of course, likewise carried in the Constitution of 1870 under the same article and section.
With reference to the argument as to long acquiescence in the provisions of the 1867 act, it is my understanding that the question of the constitutionality of the act has never before been made an issue in Court. “It is not the province or practice of this court to seek out constitutional defects in the acts of the General Assembly. Indeed, all intendments are in favor of the laws as passed, and the court will only pass upon their validity when it is raised and fully presented to the court.” State ex rel. v. Nashville Baseball Club, 127 Tenn. 292, 308, 154 S. W. 1151, 1155. When the question of its constitutionality is raised, and the Court is of the opinion that the act is unconstitutional, then the Court will not hesitate to so declare it “even though it may have been re-asserted and *441acquiesced in for a long number of years.” Arnold v. Knoxville, 115 Tenn. 195, 202, 90 S. W. 469, 470, 3 L. R. A., N. S., 837.
For the reasons stated, I am convinced that the Act of 1867 is unconstitutional insofar as it purports to immunize residents of Gibson County from suit in a transitory action in either the Law Court at Humboldt or the Circuit Court at Trenton, while all other residents of the State are subjected to such suit in these Courts under the provisions of Code Section 8640.